United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 03-3157
                                   ___________

United States of America,              *
                                       *
           Appellee,                   *
                                       * Appeal from the United States
      v.                               * District Court for the
                                       * Northern District of Iowa
Herlie Demonse Johnson, Jr., also      *
known as Monze, also known as          *   [UNPUBLISHED]
Monse,                                 *
                                       *
           Appellant.                  *
                                  ___________

                             Submitted: March 18, 2004

                                 Filed: March 24, 2004
                                  ___________

Before BYE, McMILLIAN, and RILEY, Circuit Judges.
                            ___________

PER CURIAM.

       Herlie Johnson appeals from the final judgment entered in the District Court1
for the Northern District of Iowa upon revocation of his supervised release. The
district court sentenced Johnson to 24 months imprisonment with no further



      1
       The Honorable Linda R. Reade, United States District Judge for the Northern
District of Iowa.
supervised release. For the reasons discussed below, we affirm the judgment of the
district court.

       In 2002 Johnson pleaded guilty to conspiring to distribute less than 500 grams
of powder cocaine in violation of 21 U.S.C. §§ 841(a)(1), (b)(1)(C), and 846. He was
sentenced to 24 months imprisonment and 3 years supervised release. On the
government’s subsequent motion, Johnson’s sentence was reduced to 21 months
imprisonment and 30 months supervised release. Johnson commenced supervised
release in February 2003. In August 2003, the government petitioned for revocation
based on his multiple positive drug tests and multiple failures to report for drug
testing, all of which Johnson admitted.

      Having carefully reviewed the record, we conclude that the 24-month prison
term imposed by the district court upon revocation does not exceed the statutory
maximum, is within the range recommended by the Sentencing Guidelines policy
statements, and is not an abuse of discretion. See United States v. Grimes, 54 F.3d
489, 492 (8th Cir. 1995) (standard of review).

      Accordingly, we affirm, and we grant counsel’s motion to withdraw.
                     ______________________________




                                         -2-